DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendments filed on 03/15/2022 have been entered. Claims 31-36, 38-42, 44-48, and 50-53 remain pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 31-34, 36, 38-42, 44-48, and 50-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brenneman et al. (US 2006/0111704) in view of Krivoruchko et al. (US 6,786,918).
Regarding claim 31, Brenneman et al. discloses a device (FIGs 5A-5E, paragraphs [0110-0114]), comprising: a shaft (20, paragraph [0111]) configured to support a self-expanding drainage device (60, paragraph [0111] discloses 60 is supported within a recess on 20. Self-expanding clip 60 is interpreted as a drainage device because it is used to create fistula 111. Examiner notes that as written, the self-expanding drainage device is not a positively recited element of the device), the shaft comprising a distal end (See annotated FIG below); a tissue penetrating member (21, FIGs 5A-5D, paragraph [0110] discloses the bevel cut of 21 assists in passing through tissue) coaxial with the shaft (FIGs 5A-5D; 21 is coaxial with shaft 20. Paragraphs [0088] discloses that guidewire 11 exits shaft 20 at the distal end of 21, and further discloses 21 can be a separate component from 20. Therefore, it is understood that the lumen of shaft 20 ends at the distal end of 21, as annotated in the FIG below, and that tissue penetrating member 21 is a separate component formed of a different material and formed around the distal end of shaft 20 to create the conical tip), the tissue penetrating member comprising an electrosurgical tip (22’, FIG 5A, paragraph [0110] discloses 22’ is a cone shaped electrode and is shown placed on an exterior of 21) having a distalmost end (See annotated FIG below) that is coplanar with the shaft distal end (See dashed line below representing a plane including both distal ends); a holding component (30) coaxial with the shaft (FIGs 5A-5D), the holding component configured to deploy the self-expanding drainage device from the shaft (Paragraph [0113], FIG 5D); and wherein a guidewire (11) is receivable within a lumen (23) of the tissue penetrating member and a lumen of the shaft (23 is a continuous lumen through shaft 20 and tissue penetrating member 21, FIGs 5A-5D).

    PNG
    media_image1.png
    301
    698
    media_image1.png
    Greyscale




Brenneman et al. is silent regarding a securing mechanism configured to maintain a plurality of predetermined positions of the holding component relative to the shaft.
However, Krivoruchko et al. teaches a device for delivery of a self-expanding device (28, FIG 2, col 4 line 66) wherein a holding component (26, FIGs 2-3) is retracted relative to a shaft (24, FIGs 2-3) to deploy the self-expanding device (Col 3 lines 34-37) and a securing mechanism (18, 14, 44, FIG 3, col 3 lines 25-30 and col 3 line 59-col 4 line 10) configured to maintain a plurality of positions of the holding component relative to the shaft (Col 3 line 59-col 4 line 10; the plurality of positions include at least a position where knob 18 is rotated 90 degrees to fit within slot 20 of handle 14 and a position where knob 18 is longitudinally oriented and retracted fully proximally within slot 16).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the proximal ends of the holding component and shaft of Brenneman et al. to comprise the securing mechanism taught by Krivoruchko et al., for the purpose of maintain a plurality of positions of the holding component relative to the shaft such as a locked position and a deployed position, to thereby prevent unintended deployment of the self-expanding device (Krivoruchko: Col 4 lines 5-10).
Regarding claim 32, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 31. Brenneman et al. further discloses the holding component (30) with the self-expanding drainage device (60) undeployed is movable to a first position (When 30 is half way retracted) relative to the shaft (20) in which the self-expanding drainage device is partially deployed (Distal flange 62 would be deployed), and to a second position (30 is fully retracted, FIG 5D) relative to the shaft in which the self-expanding drainage device is fully deployed from the shaft (Proximal flange 61 is deployed and self-expanding drainage device 60 is fully deployed from the shaft, FIGs 5D-5E, paragraph [0113]. Examiner notes that the device is at least configured to be movable to a first and second position throughout the process of fully deploying device 60).
Regarding claim 33, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 32. Brenneman et al. further discloses the holding component is a retractable sheath slidably disposed over the shaft (FIG 5C-5D, paragraphs [0110 and 0113]).
Regarding claim 34, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 31. Brenneman et al. further discloses the lumen of the tissue penetrating member (Through which the shaft is inserted) and the lumen of the shaft (23) form a contiguous lumen (Paragraph [0111] discloses lumen 23 extends from the proximal end of shaft 20 to the distal end of tissue penetrating member 21).
Regarding claim 36, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 31. Brenneman et al. further discloses the electrosurgical tip is configured to penetrate a second body site (Vein defined by wall 124) from a location within a first body site (Artery defined by wall 134; Paragraph [0110] discloses 22’ provides ablation, cut and/or coagulation energy to tissue, to assist in allowing devices to pass through arterial wall 134 and venous wall 124, as well as modify the fistula to be created. This is interpreted as penetrating a second body site from a location within a first body site, FIGs 5B-5C).
Regarding claim 38, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 36. Brenneman et al. further discloses the self-expanding drainage device (60) forms a distal flange (62, FIGs 5D-5E, paragraph [0113]) and a proximal flange (61, FIGs 5D-5E, paragraph [0113]) with a conduit (“mid portion”, paragraph [0113]) therebetween when fully deployed from the shaft (FIG 5E), and wherein the distal flange is configured to be deployed within the second body site (FIG 5E shows that distal flange 62 is at least configured to deploy within the second body site beyond wall 124, paragraphs [0113-0114]), and the proximal flange is configured to be deployed within the first body site (FIG 5E shows that proximal flange 61 is at least configured to deploy within the first body site within wall 134, paragraphs [0113-0114]).
Regarding claim 39, Brenneman et al. discloses a medical device (FIGs 5A-5E, paragraphs [0110-0114]), comprising: a shaft (20, paragraph [0111]), wherein a distal end of the shaft includes an electrosurgical component (21 including 22’, FIGs 5A-5D, paragraph [0110] discloses 22’ is an electrosurgical component) that is coaxial with the shaft (FIGs 5A-5D; paragraph [0110] discloses 22’ is a cone shaped electrode and is shown placed on an exterior of 21, and is shown to be coaxial) configured to create or enlarge an opening between first (Artery defined by wall 134) and second body sites (Vein defined by wall 124)  (The language “configured to create or enlarge an opening between first and second body sites” constitutes functional language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Brenneman meets the structural limitations of the claim, and the tissue penetrating member 21 is capable of creating an opening between the two tissues. Paragraph [0110] discloses tip 21 provides ablation, cut and/or coagulation energy to tissue, to assist in allowing devices to pass through arterial wall 134 and venous wall 124), wherein the electrosurgical component comprises a distalmost tip (See annotated FIG above) that is coplanar with the shaft distal end (See dashed line above representing a plane including both distal ends); a self-expanding stent (60, FIGs 5A-5E) carried on the shaft (FIG 5A, paragraph [0111] discloses 60 is supported within a recess on 20) proximal to and coaxial with the electrosurgical component (FIGs 5A-5D show 60 is position proximal to 21/22’ and coaxial to 21/22’); and a sheath (30) coaxial with the shaft (FIGs 5A-5D), movably disposed over the shaft (Paragraphs [0110 and 0113]) and constraining the self-expanding stent on the shaft (Paragraph [0113], FIGs 5C-5D, retraction of sheath 30 allows for self-expansion of stent 60); wherein the sheath is movable (The language “the sheath is movable…” constitutes functional language, indicating that the claimed device need only be capable of being used in such a manner. Paragraph [0113] discloses the sheath is movable to release the stent, FIGs 5C-5D) a first predetermined distance relative to the shaft (When 30 is half way retracted) such that a portion of the self-expanding stent (A distal portion) becomes unconstrained to deploy a distal flange (62, FIGs 5D-5E, paragraph [0113]) of the self-expanding stent (When the sheath is retract a first distance such as half way, the distal flange of the stent would be deployed); and wherein the sheath is movable a second predetermined distance relative to the shaft (30 is fully retracted, FIG 5D ) such that a remaining portion of the self-expanding stent (Proximal portion) becomes unconstrained to deploy a proximal flange of the self-expanding stent (Proximal flange 61 is deployed and self-expanding drainage device 60 is fully deployed from the shaft, FIGs 5D-5E, paragraph [0113]. Examiner notes that the device is at least configured to be movable to a first and second position throughout the process of fully deploying device 60).
Brenneman et al. is silent regarding a securing mechanism wherein the securing mechanism is configured to maintain the position of the sheath relative to the shaft at the first predetermined distance.
However, Krivoruchko et al. teaches a device for delivery of a self-expanding device (28, FIG 2, col 4 line 66) wherein a sheath (26, FIGs 2-3) is retracted relative to a shaft (24, FIGs 2-3) to deploy the self-expanding device (Col 3 lines 34-37) and a securing mechanism (18, 14, 44, FIG 3, col 3 lines 25-30 and col 3 line 59-col 4 line 10) configured to maintain the position of the sheath relative to the shaft (Col 3 line 59-col 4 line 10) at the first predetermined distance (Knob 18 can be manipulated within slot 16 and maintained at any position, such as at the first distance of partial retraction, by being held in place by the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the proximal ends of the holding component and shaft of Brenneman et al. to comprise the securing mechanism taught by Krivoruchko et al., for the purpose of maintaining the position of the holding component relative to the shaft to thereby prevent unintended deployment of the self-expanding device (Krivoruchko: Col 4 lines 5-10) and to provide a feature for the user to visualize the stage of deployment being achieved.
Regarding claim 40, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 39. Brenneman et al. further discloses the first and second distances are predetermined (Because the length of the stent is already set when the device is in its delivery configuration, the first distance required to deploy the distal flange of the stent is predictable and therefore interpreted as predetermined and the second distance required to deploy the remainder of the stent is known and therefore predetermined. Examiner notes that because the claim is an apparatus claim reciting a functional limitation and not a method claim, the prior art need not disclose intentional stopping at the first a second distance. Further, in the process of fully retracting the sheath and deploying the stent, both the first and second distances will be achieved).
Regarding claim 41, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 39. Brenneman et al. further discloses the distal flange (62) is deployed within the second body site (Within the target vein and in contact with 124, paragraph [0113]), and the proximal flange (61) is deployed within the first body site (Within the artery and in contact with 134, paragraph [0113]).
Regarding claim 42, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 39. Brenneman et al. further discloses the electrosurgical component (21/22’) includes a lumen (23, FIGs 5A-5D, paragraph [0111]) configured to receive a guidewire (11) therethrough (FIGs 5C-5D, paragraph [0111] discloses lumen 23 is “sized to allow guidewires”. Further, Paragraphs [0088] discloses that guidewire 11 exits shaft 20 at the distal end of 21, and further discloses 21 can be a separate component from 20. Therefore, it is understood that the lumen of shaft 20 ends at the distal end of 21, as annotated in the FIG below, and that tissue penetrating member 21 is a separate component formed of a different material and formed around the distal end of shaft 20 to create the conical tip and thus comprising its own lumen through which the shaft and the guidewire passes).
Regarding claim 44, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 39. Brenneman et al. further discloses the electrosurgical component includes a tapered tip (FIGs 5A-5D, paragraph [0110] discloses the conical shape of 21 and the bevel cut of the tip).
Regarding claim 45, Brenneman et al. discloses a device (FIGs 5A-5E, paragraphs [0110-0114]), comprising: a shaft (20, paragraph [0111]) having a distal end (See annotated FIG above), a proximal end (Not shown, paragraph [0111] discloses “a proximal end, not shown, of 20”) and a lumen (23) extending therebetween (Paragraph [0111]); an electrosurgical component (21 including 22’, FIGs 5A-5D, paragraph [0110] discloses 22’ is an electrosurgical component) coaxially disposed on the distal end of the shaft (FIGs 5A-5D; Paragraphs [0088] discloses that guidewire 11 exits shaft 20 at the distal end of 21, and further discloses 21 can be a separate component from 20. Therefore, it is understood that the lumen of shaft 20 ends at the distal end of 21, as annotated in the FIG below, and that tissue penetrating member 21 is a separate component formed of a different material and formed around the distal end of shaft 20 to create the conical tip), and configured to create or enlarge an opening between adjacent tissues of a first body lumen (Artery defined by wall 134) and a second body (Vein defined by wall 124) (The language “configured to create or enlarge an opening between first and second body sites” constitutes functional language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Brenneman meets the structural limitations of the claim, and the tissue penetrating member 21 is capable of creating an opening between the two tissues. Paragraph [0110] discloses tip 21 provides ablation, cut and/or coagulation energy to tissue, to assist in allowing devices to pass through arterial wall 134 and venous wall 124), wherein the electrosurgical component comprises a distalmost tip (See annotated FIG above) that is coplanar with the shaft distal end (See dashed line above representing a plane including both distal ends); a retractable sheath (30) slidably and coaxially disposed over the shaft (Paragraphs [0110 and 0113], FIGs 5A-5D); and a self-expanding drainage device (60, FIGs 5A-5E. Self-expanding clip 60 is interpreted as a drainage device because it is used to create fistula 111) constrained between the shaft (FIG 5A, paragraph [0111] discloses 60 is supported within a recess on 20) and the retractable sheath (Paragraph [0113], FIGs 5C-5D, retraction of sheath 30 allows for self-expansion of stent 60, therefore the stent is interpreted as being constrained by the sheath); wherein the retractable sheath is configured to be proximally retracted (The language “the sheath is movable…” constitutes functional language, indicating that the claimed device need only be capable of being used in such a manner. Paragraph [0113] discloses the sheath is movable to release the stent, FIGs 5C-5D) to a first predetermined position (When 30 is half way retracted. Because the length of the stent is already set when the device is in its delivery configuration, the first distance required to deploy the distal flange of the stent is predictable and therefore interpreted as predetermined) relative to the shaft (20) to deploy a distal flange of the self-expanding drainage device (Distal flange 62 would be deployed); and wherein the retractable sheath is configured to be proximally retracted to a second position (30 is fully retracted, FIG 5D) relative to the shaft to deploy a proximal flange of the self-expanding drainage device (Proximal flange 61 is deployed and self-expanding drainage device 60 is fully deployed from the shaft, FIGs 5D-5E, paragraph [0113]. Examiner notes that the device is at least configured to be movable to a first and second position throughout the process of fully deploying device 60).
Brenneman et al. is silent regarding a securing mechanism wherein the securing mechanism is configured to maintain the position of the sheath relative to the shaft at the first predetermined position.
However, Krivoruchko et al. teaches a device for delivery of a self-expanding device (28, FIG 2, col 4 line 66) wherein a sheath (26, FIGs 2-3) is retracted relative to a shaft (24, FIGs 2-3) to deploy the self-expanding device (Col 3 lines 34-37) and a securing mechanism (18, 14, 44, FIG 3, col 3 lines 25-30 and col 3 line 59-col 4 line 10) configured to maintain the position of the sheath relative to the shaft (Col 3 line 59-col 4 line 10) at the first predetermined position (Knob 18 can be manipulated within slot 16 and maintained at any position, such as at the first predetermined position of partial retraction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the proximal ends of the holding component and shaft of Brenneman et al. to comprise the securing mechanism taught by Krivoruchko et al., for the purpose of maintain the position of the holding component relative to the shaft to thereby prevent unintended deployment of the self-expanding device (Krivoruchko: Col 4 lines 5-10) and to provide a feature for the user to visualize the stage of deployment being achieved.
Regarding claim 46, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 45. Brenneman et al. further discloses a distance of the first position and a distance of the second position relative to the distal end of the shaft are predetermined (Because the length of the stent is already set when the device is in its delivery configuration, the first distance required to deploy the distal flange of the stent is predictable and therefore interpreted as predetermined and the second distance required to deploy the remainder of the stent is known and therefore predetermined. Examiner notes that because the claim is an apparatus claim reciting a functional limitation and not a method claim, the prior art need not disclose intentional stopping at the first a second distance. Further, in the process of fully retracting the sheath and deploying the stent, both the first and second distances will be achieved).
Regarding claim 47, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 45. Brenneman et al. further discloses the distal flange (62) is deployed within the second body (Within the target vein and in contact with 124, paragraph [0113]), and the proximal flange (61) is deployed within the first body lumen (Within the artery and in contact with 134, paragraph [0113]).
Regarding claim 48, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 45. Brenneman et al. further discloses the lumen of the shaft (23) is configured to receive a guidewire (11) therethrough (FIGs 5C-5D, paragraph [0111] discloses lumen 23 is “sized to allow guidewires”).
Regarding claim 50, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 45. Brenneman et al. further discloses the electrosurgical component includes a tapered tip (FIGs 5A-5D, paragraph [0110] discloses the conical shape of 21 and the bevel cut of the tip).
Regarding claim 51, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 31. The device as modified further discloses the securing mechanism comprises at least one lock configured to maintain the position between the holding component and the shaft (Knob 18 and transverse slot 20 act as a lock to maintain the position between the holding component and the shaft, col 3 line 59-col 4 line 10).  
Regarding claim 52, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 39. The device as modified further discloses the securing mechanism comprises at least one lock configured to maintain the position between the sheath and the shaft (Knob 18 and transverse slot 20 act as a lock to maintain the position between the sheath and the shaft, col 3 line 59-col 4 line 10).  
Regarding claim 53, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 45. The device as modified further discloses the securing mechanism comprises at least one lock configured to maintain the position between the sheath and the shaft (Knob 18 and transverse slot 20 act as a lock to maintain the position between the sheath and the shaft, col 3 line 59-col 4 line 10).  

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brenneman et al. (US 2006/0111704) in view of Krivoruchko et al. (US 6,786,918), further in view of Sequin (US 2003/0139796).
Regarding claim 35, Brenneman et al./Krivoruchko et al. disclose the invention substantially as claimed, as set forth above for claim 32. Brenneman et al. further discloses the first position and second position are predetermined (Because the length of the stent is already set when the device is in its delivery configuration, the first position required to deploy the distal flange of the stent is predictable and therefore interpreted as predetermined and the second position required to deploy the remainder of the stent is known and therefore predetermined. Examiner notes that because the claim is an apparatus claim reciting a functional limitation and not a method claim, the prior art need not disclose intentional stopping at the first or second position. Rather, in the process of fully retracting the sheath and deploying the stent, both the first and second distances will be achieved). Furthermore, Brenneman et al. discloses the handle may include one or more visual indicators that provide information to the operator of the apparatus (Paragraph [0118]).
Brennenman et al. is silent regarding one or both of the first position and the second position relative to the shaft is marked by visual or tactile indicia.
However, Sequin discloses a system comprising a catheter (100, FIG 9, paragraph [0095]) including a shaft (111, 113), a self-expanding stent (12, FIG 10), and a holding component (Sheath 114) movable to a first position (Position of the sheath when handle control 150 is at the second position, paragraph [0127]) in which the stent is partially deployed (Paragraph [0127]) and a second position (Position of the sheath when handle control 150 is at the third position, paragraph [0127]) where the stent is fully deployed (Paragraph [0127]), and wherein one or both of the first position and the second position relative to the shaft is marked by visual or tactile indicia (Indicia 160, paragraph [0127], FIG 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Brennenman et al. such that the first position and second position are marked by visual or tactile indicia, as taught by Sequin, for the purpose of providing the user with greater control over deployment of the self-expanding drainage device and knowing at what stage of deployment the device is in.
Response to Arguments
Applicant's arguments filed 03/15/2022 have been fully considered but they are not persuasive. Regarding claim 31, applicant argues on pages 7-8 that the cited references fail to teach an electrosurgical tip having a distalmost end that is coplanar with the shaft distal end and that the securing mechanism is configured to maintain a plurality of predetermined positions, as required by the amended claims. On page 8, applicant argues that the electrode tip of Brenneman is cone shaped and therefore cannot be coplanar with the shaft. Examiner respectfully disagrees because, as outlined in the rejection above, at least the distal tip of the conical electrosurgical tip and the distal end of the shaft lie in a shared plane and therefore are coplanar. The conical shape of the tip alone, which is similar to the conical shaped tip of the present invention, does not prevent the tip from being coplanar with the distal end of the shaft. Applicant has not provided further argument as to how the limitation is not met by the prior art apart from referencing its shape. Therefore, applicant’s argument is not persuasive.
Applicant further argues on page 8 and regarding claim 31, that Krivoruchko fails to teach a securing mechanism arranged to maintain a plurality of predetermined positions because it only leaches a single locked position. Examiner respectfully disagrees because, although the locked position may define one predetermined position, there are additional predetermined positioned created by the securing mechanism of Krivoruchko including but not limited to a fully deployed position. Each of these positions can be maintained by the user holding the knob at a particular desired position along the slots, and therefore comprises a plurality of predetermined positions as required by the amended claim. Therefore, applicant’s argument is not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771